Stephens, J.
This being a suit by a secured creditor of an intestate against the administrator and the surety upon the administrator’s official bond, it was, under the answers of the Supreme Court to certified questions in this case (171 Ga. 230, 155 S. E. 32), error to reject the two amendments to the petition, offered by the plaintiff, perfecting its allegations as respects the plaintiff’s right to recover upon the bond and the right to a special lien upon funds which had come into the hands of the administrator as the result of a trover suit which a former administrator had filed against a stranger for the conversion of the property by which the plaintiff’s claim had been secured; and it was further error to sustain the administrator’s demurrer to the petition, and also the demurrer of the defendant .surety upon the administrator’s bond. The court having erred in the judgments, excepted to pendente lite, in rejecting the amendments to the petition and in sustaining the defendants’ demurrers thereto, the subsequent proceeding's, which resulted in a verdict and judgment for the plaintiff in an amount less than that to ■which the plaintiff was entitled under the petition as perfected by the rejected amendments, and the judgment overruling the plaintiff’s motion for a new trial, were nugatory.

Judgment reversed.


Jenlmns, P. J., and Bell, J., eoncw.

Clarence E. Adams, for plaintiff.
Berry T. Moseley, for defendants.